 



Exhibit 10.3
NOTE PURCHASE AGREEMENT
          This Note Purchase Agreement (this “Agreement”) is made as of this 4th
day of August, 2006 among NRG Common Stock Finance I LLC, a Delaware limited
liability company (“Issuer”), Credit Suisse International (together with its
successor and assigns, “Purchaser”) and Credit Suisse Securities (USA) LLC
(“Agent”), solely in its capacity as agent for Purchaser and Issuer.
W I T N E S S E T H
          WHEREAS, Issuer and Purchaser wish to sell and purchase Issuer’s
promissory notes (each, a “Note”) on the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:
          SECTION 1.   Definitions.   (a) As used herein, the following terms
have the following meanings:
          “Accelerated Component” has the meaning specified in Section 13.
          “Accelerated Maturity Date” means a date designated pursuant to
Section 13.
          “Acceleration Event” means any Collateral Event of Default, any Event
of Default, any Default or any Extraordinary Event that results in an obligation
of Issuer to pay an amount pursuant to this Agreement.
          “Acceleration Percentage” has the meaning specified in Section 13.
          “Accretion Rate” means 5.4500% per annum.
          “Adjustment Event” has the meaning specified in Section 14(b).
          “Affiliate” means, with respect to any Person, any Person who
controls, is controlled by or is under common control with such Person.
“Control” means, for these purposes, the power to direct the management and
policies of such Person, whether by stock ownership, contract
or otherwise.
          “Agent” has the meaning specified in the preamble.
          “Aggregate Number of Underlying Shares” means the product of the
Notional Number of Shares and the Underlying
Share Percentage.

 



--------------------------------------------------------------------------------



 



          “Agreement” has the meaning specified in the preamble and includes the
Pricing Confirmation hereunder.
          “Article 9 Security Interest” has the meaning specified in
Section 6(z).
          “Blackout” has the meaning set forth in the Underwriting Agreement.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
          “Calculation Agent” means Credit Suisse Securities (USA) LLC.
          “Cash” means United States dollars.
          “Cash Condition” means contribution by the Company to Issuer of Cash,
and delivery by Issuer of such Cash to the Collateral Account, such that as of
8:00AM, New York City time, on the Initial Valuation Date the Collateral
includes Cash in an amount equal to the sum of (i) the expected aggregate
Principal Amount as of the Final Settlement Date, as reasonably determined by
the Calculation Agent, of all Components of all Notes issued hereunder (ii) the
expected aggregate Preferred Base Liquidation Preference as of the Final
Settlement Date, as reasonably determined by the Calculation Agent, of all
Components (as defined in the Exchangeable Preferred Interests issued by Issuer)
of all Exchangeable Preferred Interests issued by Issuer and (iii) if Issuer has
validly selected a Cash Settlement Percentage hereunder and/or under (and as
defined in) the Exchangeable Preferred Interests issued by Issuer that, in
either case, is greater than zero, an additional amount of Cash equal to the
Calculation Agent’s reasonable estimate of the aggregate amount of Cash payable
by Issuer in respect of the Notes and the Exchangeable Preferred Stock issued by
Issuer as a result of such election, based on the VWAP Price on the Exchange
Business Day immediately prior to the Initial Valuation Date.
          “Cash Condition Percentage” means the amount of Cash contributed by
the Company to Issuer and delivered by Issuer to, and held in, the Collateral
Account as of 8:00AM, New York City time, on the Initial Valuation Date,
expressed as a percentage of the amount thereof necessary to satisfy the Cash
Condition in whole.
          “Cash Settlement Percentage” has the meaning specified in
Section 4(c).
          “Change in Law” means, in respect of any Note, that, on or after the
Issue Date (A) due to the adoption of or any change in any applicable law or
regulation (including, without limitation, any tax law), or (B) due to the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in either case,
the Calculation Agent reasonably determines that it has become illegal to hold,
acquire or dispose of shares of NRG Common Stock.

2



--------------------------------------------------------------------------------



 



          “Collateral” has the meaning specified in Section 20.
          “Collateral Account” has the meaning specified in Section 19.
          “Collateral Event of Default” has the meaning specified in Section 21.
          “Common Equity Funding Percentage” means 16.9245%.
          “Company” means NRG Energy, Inc.
          “Component” has the meaning specified in Section 2(b).
          “Control” means “control” as defined in Section 8-106 and
Section 9-106 of the UCC.
          “Custodian” means Credit Suisse Securities (USA) LLC, or any other
custodian appointed by Purchaser and identified to Issuer.
          “Daily Funding Amount” means, for the Note initially issued on the
Issue Date pursuant to Section 3, for any Funding Date, the product of (i) the
Daily Notional Amount for the Scheduled Trading Day in the Reference Period
corresponding to such Funding Date and (ii) the Funding Percentage. In the event
that any Note is subsequently divided pursuant to Section 27, the Daily Funding
Amounts for all Funding Dates shall be divided proportionally among the
resulting Notes for the purpose of determining the Initial Principal Amounts of
such
resulting Notes.
          “Daily Notional Amount” means, for any Scheduled Trading Day in the
Reference Period, the product of the Daily Notional Number of Shares for such
Scheduled Trading Day and the VWAP Price for such Scheduled Trading Day;
provided that if the price at which Issuer purchases the Purchased Shares for
such Scheduled Trading Day differs from such VWAP Price, the Calculation Agent
shall adjust the Daily Notional Amount for such Scheduled Trading Day to account
for such difference.
          “Daily Notional Number of Shares” means, for any Scheduled Trading Day
in the Reference Period, a number of shares of NRG Common Stock selected by
Issuer and notified to Purchaser in accordance with Section 3; provided that if
any such Scheduled Trading Day is not an Exchange Business Day, the Daily
Notional Number of Shares for such Scheduled Trading Day shall be zero
notwithstanding any selection by Issuer pursuant to Section 3; and provided
further that if a Market Disruption Event occurs on such Scheduled Trading Day,
the parties shall agree in good faith to reduce the Daily Notional Number of
Shares for such Scheduled Trading Day if necessary as appropriate in light of
the nature of such Market Disruption Event.

3



--------------------------------------------------------------------------------



 



          “Daily Share Percentage” means 55.0000%.
          “Default” means any event that constitutes or, with the passage of
time or giving of notice or both will constitute, an Event of Default.
          “Default Payment Date” means, for any Component of any Note, the date
the Termination Amount for such Component becomes due and payable pursuant to
Section 12.
          “Delisting” means that the Exchange announces that pursuant to the
rules of such Exchange, NRG Common Stock has ceased (or will cease) to be
listed, traded or publicly quoted on the Exchange for any reason (other than a
Merger Event or Tender Offer) and is not immediately re-listed, re-traded or
re-quoted on the New York Stock Exchange or Nasdaq Stock Exchange.
          “Disrupted Day” means any Scheduled Trading Day on which a relevant
Exchange or any Related Exchange fails to open for trading during its regular
trading session or on which a Market Disruption Event has occurred.
          “Double Print Period” means the period beginning on the first Exchange
Business Day of the Reference Period on which the Daily Notional Number of
Shares is greater than zero and ending on the day on or following the last
Exchange Business Day of the Reference Period on which Purchaser and its
affiliates have completed registered sales of a number of shares of NRG Common
Stock, in the manner contemplated by the Underwriting Agreement, equal to the
Notional Number of Shares.
          “Early Closure” means the closure on any Exchange Business Day of the
Exchange or any Related Exchange prior to its scheduled weekday closing time
unless such earlier closing time is announced by the Exchange or such Related
Exchange at least one hour prior to the actual closing time for the regular
trading session on the Exchange or such Related Exchange on such Exchange
Business Day.
          “Eligible Collateral” has the meaning specified in Section 19.
          “Equivalent Number” means, for any number of shares of NRG Common
Stock to be released from the security interest granted herein pursuant to
Section 22, a number of shares of Qualifying Preferred Stock convertible into an
equal number of shares of NRG Common Stock.

4



--------------------------------------------------------------------------------



 



          “Event of Default” has the meaning specified in Section 11.
          “Exchange” means, at any time, the principal securities exchange or
automated quotation system on which NRG Common Stock is listed or traded at such
time.
          “Exchange Business Day” means any Scheduled Trading Day on which the
Exchange and each Related Exchange are open for trading during their respective
regular trading sessions, notwithstanding the Exchange or any Related Exchange
closing prior to its scheduled weekday closing time.
          “Exchange Disruption” means any event (other than an Early Closure)
that disrupts or impairs (as reasonably determined by the Calculation Agent) the
ability of market participants in general (i) to effect transactions in, or
obtain market values for, the NRG Common Stock on the Exchange, or (ii) to
effect transactions in, or obtain market values for, futures or options
contracts relating to NRG Common Stock on any Related Exchange.
          “Exchangeable Preferred Interests” means the preferred equity
interests of each NRG CSF issued pursuant to the Preferred Interest Purchase
Agreement to which such NRG CSF is a party.
          “Excluded Taxes” means, with respect to Purchaser or assignee or any
other recipient of any payment to be made by or on account of any obligation of
Issuer hereunder, (a) income or franchise taxes imposed on (or measured by) its
gross or net income by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of Purchaser, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which Issuer is
located and (c) in the case of a Non-U.S. Participant, any withholding tax that
is imposed on amounts payable to such Non-U.S. Participant after such Non-U.S.
Participant becomes a party to this Agreement (or designates a new lending
office) and prior to such Non-U.S. Participant’s compliance with Section 5(c) or
is attributable to such Non-U.S. Participant’s failure to comply with
Section 5(c).
          “Extraordinary Event” means, in respect of any Note, any of (i) a
determination by the Calculation Agent that an Adjustment Event or an Increased
Cost of Hedging is reasonably likely to require an adjustment to the Threshold
Price for such Note that would result in such Threshold Price being equal to or
less than the Reference Price, (ii) a Change in Law in respect of such Note,
(iii) a Hedging Disruption in respect of such Note, (iv) a Loss of Stock Borrow
in respect of such Note, (v) a Merger Event, (vi) a Tender Offer (vii) a
Nationalization or (viii) a Delisting.

5



--------------------------------------------------------------------------------



 



          “Fee Agreement” means the letter agreement dated the date hereof among
the Company, Purchaser, Credit Suisse Capital LLC and Credit Suisse Securities
(USA) LLC.
          “Final Settlement Date” means the Exchange Business Day immediately
following the last Valuation Date.
          “FPA” has the meaning specified in Section 6(ee).
          “Funding Date” has the meaning specified in Section 3.
          “Funding Percentage” means 27.5000%.
          “General Obligations Law” has the meaning specified in Section 39(b).
          “Hedging Disruption” means, in respect of any Note, that the
Calculation Agent reasonably determines that the Noteholder of such Note is
unable, after using commercially reasonable efforts, to acquire, establish,
re-establish, substitute, maintain, unwind or dispose of any transaction(s) or
asset(s) it reasonably deems necessary to hedge the equity price risk of
entering into and performing its obligations with respect to the transactions
contemplated by the Transaction Documents to which it is a party (including
purchasing and holding of such Note).
          “Increased Cost” means, in respect of any Note, that the Noteholder of
such Note reasonably determines that compliance with any law or regulation
enacted or introduced after the date hereof or any guideline or request of any
central bank or other governmental authority adopted or made after the date
hereof (whether or not having the force of law) affects the amount of capital
required to be maintained by such Noteholder or any corporation controlling such
Noteholder and that the amount of such capital is increased by or based upon the
existence of such Note.
          “Increased Cost of Hedging” means, in respect of any Note, that the
Calculation Agent reasonably determines that the Noteholder of such Note or its
affiliates would incur an amount of tax, duty, expense or fee (other than
brokerage commissions) to acquire, establish, re-establish, substitute,
maintain, unwind or dispose of any transaction(s) or asset(s) it deems necessary
to hedge the equity price risk of entering into and performing its obligations
with respect to the transactions contemplated by the Transaction Documents to
which it is a party (including purchasing and holding of such Note), in excess
of 0.75% per annum.
          “Indemnified Party” has the meaning specified in Section 18.
          “Independent Manager” has the meaning specified in the Limited
Liability Company Agreement of Issuer.

6



--------------------------------------------------------------------------------



 



          “Independent Manager Engagement Agreement” means that Staffing
Agreement with an effective date of August 4, 2006 by Issuer, NRG Common Stock
Finance II LLC and CT Corporation Staffing, Inc., a Delaware corporation (“CT”),
related to the provision by CT of certain management staffing services to Issuer
and NRG Common Stock Finance II LLC.
          “Initial Pledged Items” has the meaning specified in Section 19.
          “Initial Principal Amount” means, for any Note, the sum of the Daily
Funding Amounts for such Note, each accreted from the applicable Funding Date to
the final Funding Date at the Accretion Rate, as determined by the Calculation
Agent, and, for any Component of such Note, one thirtieth of such amount.
          “Initial Valuation Date” means the date that follows the Exchange
Business Day corresponding to the final Funding Date by two years; provided that
if such date is not an Exchange Business Day, the Initial Valuation Date shall
be the immediately following Exchange
Business Day.
          “Issue Date” means the date hereof.
          “Issuer” has the meaning specified in the preamble.
          “Issuer Common Equity Interest Purchase Agreement” means the Common
Equity Interest Purchase Agreement dated as of the date hereof between Issuer
and the Company.
          “Issuer Preferred Interest Purchase Agreement” means the Preferred
Interest Purchase Agreement dated as of the date hereof among Issuer, Credit
Suisse Capital LLC and Credit Suisse Securities (USA) LLC, as agent.
          “Lien” has the meaning specified in Section 19.
          “Loss of Stock Borrow” means, in respect of any Note, that the
Calculation Agent reasonably determines that the Noteholder of such Note is
unable, after using commercially reasonable efforts, to borrow (or maintain a
borrowing of) shares of NRG Common Stock with respect to such Note in an amount
equal to the number of shares of NRG Common Stock that the Calculation Agent
reasonably determines is necessary to hedge the equity price risk of purchasing
and holding such Note (not to exceed the Number of Underlying Shares for such
Note) or is otherwise unable to hedge the equity price risk of purchasing and
holding such Note (not to exceed the Number of Underlying Shares for
such Note).
          “Market Disruption Event” means, on any Scheduled Trading Day, the
occurrence or existence of (i) a Trading Disruption, (ii) an Exchange
Disruption, which in either case the Calculation Agent reasonably determines is
material, or (iii) an Early Closure.

7



--------------------------------------------------------------------------------



 



          “Maturity Date” means, for any Component of any Note, if the Cash
Condition is satisfied, the Final Settlement Date, or, if the Cash Condition is
not satisfied, the Exchange Business Day immediately following the Valuation
Date for such Component.
          If the Cash Condition is satisfied in part but not in whole, then each
Component of each Note (each, a “Relevant Component”) issued hereunder shall be
deemed to be two Components with terms identical to those of the Relevant
Component, except that the first such Component (the “Cash Condition Satisfied
Component”) shall have an Initial Principal Amount equal to the product of the
Cash Condition Percentage and the Initial Principal Amount of the Relevant
Component, and the second such Component (the “Cash Condition Not Satisfied
Component”) shall have an Initial Principal Amount equal to the product of
(x) one minus the Cash Condition Percentage and (y) the Initial Principal Amount
of the Relevant Component. In the alternative, the parties may agree to a
different allocation and identification of Cash Condition Satisfied Components
and Cash Condition Not Satisfied Components. The Maturity Date for all Cash
Condition Satisfied Components shall be determined as if the Cash Condition were
satisfied and the Maturity Date for all Cash Condition Not Satisfied Components
shall be determined as if the Cash Condition were not satisfied.
          “Merger Event” means any (i) reclassification or change of the shares
of NRG Common Stock that results in a transfer of all of such shares outstanding
to another entity or person, (ii) consolidation, amalgamation, merger or binding
share exchange of the Company with or into another entity or person (other than
a consolidation, amalgamation, merger or binding share exchange in which the
Company is the continuing entity and which does not result in a reclassification
or change of all of such shares outstanding), (iii) takeover offer, tender
offer, exchange offer, solicitation, proposal or other event by any entity or
person to purchase or otherwise obtain 100% of the outstanding shares of NRG
Common Stock that actually results in a transfer of all such shares (other than
such shares owned or controlled by such other entity or person), or (iv)
consolidation, amalgamation, merger or binding share exchange of the Company or
its subsidiaries with or into another entity in which the Company is the
continuing entity and which does not result in a reclassification or change of
all such shares outstanding but results in the outstanding shares of the Company
(other than shares owned or controlled by such other entity) immediately prior
to such event collectively representing less than 50% of the outstanding shares
immediately following such event.

8



--------------------------------------------------------------------------------



 



          “Nationalization” means that all the shares of NRG Common Stock or all
or substantially all the assets of the Company are nationalized, expropriated or
are otherwise required to be transferred to any governmental agency, authority,
entity or instrumentality thereof.
          “Net Settlement Amount” means, for any Component of any Note, the
greater of zero and (i) the Number of Underlying Shares for such Component
multiplied by (ii) the VWAP Price on the Valuation Date for such Component minus
the Threshold Price for such Note.
          “New York Financing Statements” has the meaning specified in
Section 6(aa).
          “Non-U.S. Participant” has the meaning specified in Section 5(c).
          “Note” has the meaning specified in the recitals.
          “Noteholder” means any holder from time to time of a Note issued
hereunder.
          “Noteholder Group” has the meaning specified in Section 24.
          “Note Register” has the meaning specified in Section 27(a).
          “Note Registrar” has the meaning specified in Section 27(a).
          “Notional Amount” means the sum of the Daily Notional Amounts for all
Scheduled Trading Days in the Reference Period.
          “Notional Number of Shares” means a number of shares of NRG Common
Stock equal to the sum of the Daily Notional Numbers of Shares for all Scheduled
Trading Days in the Reference Period.
          “NRG Common Stock” means common stock, par value $0.01 per share, of
the Company.
          “NRG CSF” means each of Issuer and NRG Common Stock Finance II LLC.
          “NRG CSF II Common Equity Interest Purchase Agreement” means the
Common Equity Interest Purchase Agreement dated as of the date hereof between
NRG Common Stock Finance II LLC and the Company.
          “NRG CSF II Note Purchase Agreement” means the Note Purchase Agreement
dated the date hereof among NRG Common Stock Finance II LLC, Credit Suisse
International and Credit Suisse Securities (USA) LLC, as agent.

9



--------------------------------------------------------------------------------



 



          “NRG CSF II Preferred Interest Purchase Agreement” means the Preferred
Interest Purchase Agreement dated as of the date hereof among NRG Common Stock
Finance II LLC, Credit Suisse Capital LLC and Credit Suisse Securities
(USA) LLC, as agent.
          “Number of Underlying Shares” means, for any Component of any Note,
the product of the Aggregate Number of Underlying Shares and a fraction the
numerator of which is the Initial Principal Amount of such Component and the
denominator of which is the aggregate Initial Principal Amount of all Components
of all Notes issued hereunder (subject to rounding by the Calculation Agent to
the nearest whole number).
          “Permitted Investment” means property and assets that constitute
Eligible Collateral and Proceeds therefrom; and any other assets or property
with an aggregate value not to exceed $100,000.
          “Permitted Liabilities” means Issuer’s liabilities pursuant to any
Transaction Document, in each case other than (i) any liability resulting from a
breach or misrepresentation by Issuer or any other event that would constitute a
default, event of default or other termination event (howsoever described) under
any Transaction Document or (ii) inadvertent liabilities, not to exceed
$10,000.00 in the aggregate outstanding at any one time.
          “Person” means an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
          “Preferred Base Liquidation Preference” has the meaning set forth in
the Exchangeable Preferred Interests issued by Issuer.
          “Preferred Interest Purchase Agreement” means each of the Issuer
Preferred Interest Purchase Agreement and the NRG CSF II Preferred Interest
Purchase Agreement.
          “Preferred Holder” means any holder from time to time of Exchangeable
Preferred Interests.
          “Pricing Confirmation” has the meaning specified in Section 3.
          “Principal Amount” means, in respect of any Component or Note at any
time, the Initial Principal Amount of such Component or Note accreted from the
final Funding Date to such time at the Accretion Rate, as reasonably determined
by the Calculation Agent. Prior to the final Funding Date, the Principal Amount
of any Component or Note at any time shall be the Initial Principal Amount of
such Component or Note determined as of such time.

10



--------------------------------------------------------------------------------



 



          “Purchased Shares” has the meaning specified in Section 8(c).
          “Purchaser” has the meaning specified in the preamble.
          “Qualifying Preferred Stock” means non-dividend-paying preferred
interests of the Company, with terms satisfactory to Purchaser, any other
Noteholders and any Preferred Holder at the time of the relevant substitution
pursuant to Section 8(o)(iv), and convertible at any time by the holder or the
Company at a one-for-one ratio into NRG Common Stock.
          “Reference Period” means a period of consecutive Scheduled Trading
Days beginning on the Issue Date and ending on the earliest of (i) the first
Exchange Business Day on which the Notional Amount equals $500,000,000, (ii) the
Reference Period End Date and (iii) any Exchange Business Day designated by
Issuer upon three Business Days written notice to Purchaser.
          “Reference Period End Date” means October 13, 2006.
          “Reference Price” means the Notional Amount divided by the Notional
Number of Shares.
          “Related Exchange” means, at any time, any exchange on which futures
or options contracts relating to NRG Common Stock are traded at such time.
          “Relevant Component” has the meaning specified in the definition of
Maturity Date and in Sections 13 and 16, in each case as
used therein.
          “Rule 10b-18” has the meaning specified in Section 3(c).
          “Scheduled Trading Day” means any day on which the Exchange and each
Related Exchange are scheduled to be open for trading for their respective
regular trading sessions.
          “Secured Obligations” has the meaning specified in Section 20.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Settlement Cycle” means the period following a trade in shares of NRG
Common Stock on the Exchange in which settlement will customarily occur
according to the rules of such Exchange.
          “Structuring Fee” means the fee payable by the Company as set forth in
the Fee Agreement.
          “Surviving Component” has the meaning specified in Sections 13 and 16,
in each case as used therein.

11



--------------------------------------------------------------------------------



 



          “Suspension Day” has the meaning specified in the Underwriting
Agreement.
          “Taxes” has the meaning specified in Section 5(b).
          “Tender Offer” means a takeover offer, tender offer, exchange offer,
solicitation, proposal or other event by any entity or person that actually
results in such entity or person purchasing, or otherwise obtaining or having
the right to obtain, by conversion or other means (it being understood that a
mere offer does not give rise to any such right), greater than 30% and less than
100% of the outstanding voting shares of the Company, as reasonably determined
by the Calculation Agent, based upon the making of filings with governmental or
self-regulatory agencies or such other information as the Calculation Agent
deems relevant.
          “Termination Amount” means, for any Component of any Note, an amount,
reasonably determined by the Calculation Agent in connection with an
Extraordinary Event for which an Accelerated Maturity Date has been designated,
an optional unwind pursuant to Section 16 for which an Unwind Date has been
designated or an Event of Default pursuant to which the Termination Amount has
become due and payable on a Default Payment Date, in each case in respect of
such Component, to be appropriate to compensate the Noteholder of such Note for
its total losses and costs in connection with such Component, including any loss
of bargain, loss of funding or, at the election of such Noteholder but without
duplication, loss or cost incurred as a result of its terminating, liquidating,
obtaining or reestablishing any hedge or related trading position, including
losses and costs in respect of any payment or delivery in respect of such
Component that would, but for the occurrence of such Accelerated Maturity Date,
Unwind Date or Event of Default, as the case may be, have been made after such
Accelerated Maturity Date, Unwind Date or Default Payment Date, as applicable.
          “Threshold Price” means, for any Note, initially 144.0000% of the
Reference Price, subject to adjustment as provided herein.
          “Trading Day” means any Exchange Business Day that is not a Disrupted
Day.
          “Trading Disruption” means any suspension of or limitation imposed on
trading by the Exchange or any Related Exchange or otherwise and whether by
reason of movements in price exceeding limits permitted by the Exchange or any
Related Exchange or otherwise (i) relating to NRG Common Stock on the Exchange,
or (ii) in futures or options contracts relating to NRG Common Stock on any
Related Exchange.

12



--------------------------------------------------------------------------------



 



          “Transaction Documents” means (i) this Note Purchase Agreement
(including the Pricing Confirmation hereunder); (ii) any Notes hereunder;
(iii) the NRG CSF II Note Purchase Agreement (including the pricing
confirmations thereunder) (iv) any Notes issued under the NRG CSF II Note
Purchase Agreement; (v) the Issuer Preferred Interest Purchase Agreement;
(vi) the NRG CSF II Preferred Interest Purchase Agreement; (vii) the Limited
Liability Company Agreement of Issuer, including the Certificate of Designations
thereunder specifying the terms of the Exchangeable Preferred Interests issued
by Issuer; (viii) the Limited Liability Company Agreement of NRG Common Stock
Finance II LLC, including the Certificate of Designations thereunder specifying
the terms of the Exchangeable Preferred Interests issued by NRG Common Stock
Finance II LLC; (ix) the Underwriting Agreement and the Fee Agreement; (x) the
Issuer Common Equity Interest Purchase Agreement; (xi) the NRG CSF II Common
Equity Interest Purchase Agreement; (xii) the letter agreement dated as of
August 4, 2006 between Issuer and Credit Suisse Securities (USA) LLC relating to
the purchase of NRG Common Stock; (xiii) the letter agreement dated as of
August 4, 2006 between NRG Common Stock Finance II and Credit Suisse Securities
(USA) LLC relating to the purchase of NRG Common Stock; and (xiv) the
Independent Manager Engagement Agreement.
          “Transfer Restriction” means, with respect to any item of collateral
pledged under this Agreement, any condition to or restriction on the ability of
the owner thereof to sell, assign or otherwise transfer such item of collateral
or enforce the provisions thereof or of any document related thereto whether set
forth in such item of collateral itself or in any document related thereto,
including, without limitation, (i) any requirement that any sale, assignment or
other transfer or enforcement of such item of collateral be consented to or
approved by any Person, including, without limitation, the issuer thereof or any
other obligor thereon, (ii) any limitations on the type or status, financial or
otherwise, of any purchaser, pledgee, assignee or transferee of such item of
collateral, (iii) any requirement of the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document of any Person to the
issuer of, any other obligor on or any registrar or transfer agent for, such
item of collateral, prior to the sale, pledge, assignment or other transfer or
enforcement of such item of collateral and (iv) any registration or
qualification requirement or prospectus delivery requirement for such item of
collateral pursuant to any federal, state or foreign securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such security being a “restricted security” or
Issuer being an “Affiliate” of the issuer of such security, as such terms are
defined in Rule 144 under the Securities Act, or as a result of the sale of such
security being subject to paragraph (c) of Rule 145 under the Securities Act);
provided that the required delivery of any assignment, instruction or
entitlement order from the seller, Issuer, assignor or transferor of such item
of collateral, together with any evidence of the corporate or other authority of
such Person, shall not constitute a “Transfer Restriction”.

13



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as in effect in the State of
New York.
          “Underlying Share Percentage” means 39.7237%.
          “Underwriting Agreement” means that Underwriting Agreement dated as of
the date hereof among Issuer, Purchaser, Credit Suisse Capital LLC and Credit
Suisse Securities (USA) LLC.
          “Unwind Date” means a date designated pursuant to Section 16.
          “Unwind Percentage” has the meaning specified in Section 16.
          “Unwound Component” has the meaning specified in Section 16.
          “Valuation Date” means, for the first Component of each Note, the
Initial Valuation Date, and, for each subsequent Component of such Note, the
Exchange Business Day immediately following the Valuation Date for the previous
Component, provided that if any such Exchange Business Day is a Disrupted Day,
then such Exchange Business Day shall not be a Valuation Date, and such
Valuation Date shall be the first succeeding Exchange Business Day that is not a
Disrupted Day and on which another Valuation Date does not or is not deemed to
occur. If such first succeeding Exchange Business Day has not occurred as of the
eighth Exchange Business Day immediately following the day that, but for the
occurrence of another Valuation Date or Disrupted Day, would have been the final
Valuation Date, then (1) that eighth Exchange Business Day shall be deemed the
Valuation Date for all Components for which the Valuation Date has not yet
occurred, and (2) the VWAP Price on that Valuation Date shall be deemed to be
the prevailing market value of the NRG Common Stock as reasonably determined by
the Calculation Agent.
          “VWAP Price” means, on any Scheduled Trading Day, the Rule 10b-18
“Volume Weighted Average Price” per share of NRG Common Stock on such day, as
displayed on Bloomberg Page “NRG.N <Equity> AQR SEC” (or any successor thereto)
for the Company on such day or, if such price is not so displayed on such day,
the Rule 10b-18 volume weighted average price per share of NRG Common Stock on
such day as reasonably determined by the Calculation Agent.
          (b)     The following terms that are defined in the UCC are used
herein as so defined: Accounts, Chattel Paper, Deposit Accounts, Documents,
Equipment, Financial Assets, General Intangibles, Instruments, Inventory,
Investment Property, Securities Accounts and
Security Entitlements.

14



--------------------------------------------------------------------------------



 



          “Withholding Certificate” has the meaning specified in Section 5(c).
          SECTION 2.   Single Agreement; Components.   (a) All Notes issued and
sold by Issuer and purchased by Purchaser pursuant to this Agreement are entered
into in reliance on the fact that this Agreement, the Pricing Confirmation and
all Notes issued hereunder form a single agreement between the parties, and the
parties would not otherwise issue and sell or purchase any Notes.
          (b)     Each Note issued hereunder shall consist of 30 separate
components (each, a “Component”). The payments and deliveries by Issuer in
respect of any Note shall be made as if each Component were a separate Note
hereunder.
          SECTION 3.   Sale and Purchase.   (a) Upon the terms and subject to
the conditions set forth herein, Issuer agrees to issue and sell to Purchaser,
and Purchaser agrees to purchase from Issuer, on the Issue Date, a Note having
the terms set forth herein and in the Pricing Confirmation.
          (b)     On the Issue Date, Issuer will deliver a Note substantially in
the form of Exhibit A hereto, duly completed, to Purchaser (or an agent
specified by Purchaser).
          (c)     No later than 9:00AM, New York City time on each Scheduled
Trading Day in the Reference Period, Issuer shall specify to Purchaser a Daily
Notional Number of Shares (which shall equal the Daily Notional Number of Shares
specified by NRG Common Stock Finance II for such Scheduled Trading Day pursuant
to the NRG CSF II Note Purchase Agreement), subject to the following guidelines:
          (1)     the Daily Notional Number of Shares for such Scheduled Trading
Day, when aggregated with any purchases made on such day by the Company or any
“affiliated purchaser” (as such term is defined in Rule 10b-18 under the
Securities Exchange Act of 1934, as amended (“Rule 10b-18”)) of the Company
other than NRG Common Stock Finance II, shall not exceed the number of shares of
NRG Common Stock that the Company could have purchased on that day pursuant to
the safe harbor provisions of Rule 10b-18 (determined, for purposes of this
Agreement, by excluding from any calculation of ADTV (as such term is used in
Rule 10b-18) any purchase or sale of shares of NRG Common Stock effected by
Purchaser or an affiliate of Purchaser in connection with any Transaction
Document that would otherwise have been included in such calculation of ADTV);

15



--------------------------------------------------------------------------------



 



          (2)     the Daily Notional Number of Shares for such Scheduled Trading
Day shall not cause the Notional Amount to exceed $500,000,000; and
          (3)     Issuer acknowledges that, as of the date of this Agreement, it
intends (but without being legally bound to do so), to the extent not
inconsistent with the requirements in the immediately preceding clause (1), to
select the Daily Notional Number of Shares for each Scheduled Trading Day in the
Reference Period so that the Notional Amount equals $500,000,000 on or prior to
the end of the Reference Period. If the Notional Amount as of the end of the
Reference Period is less than $500,000,000, the parties shall work together in
good faith to execute such documents, substantially similar to the Transaction
Documents, as may be required to enter into transactions substantially similar
to those contemplated by the Transaction Documents so that the aggregate
notional amounts of all such transactions equals $500,000,000.
          (d)     Purchaser will make payment to Issuer in immediately available
funds by wire transfer to an account designated by Issuer on each day that is
one Settlement Cycle following each Exchange Business Day in the Reference
Period (each such date of payment, a “Funding Date”) in an amount equal to the
Daily Funding Amount for such Funding Date.
          (e)     On the last Exchange Business Day of the Reference Period, the
Calculation Agent will deliver to the parties a pricing confirmation setting
forth the final pricing terms of the Note issued on the Issue Date (a “Pricing
Confirmation”), duly completed and substantially in the form of Exhibit B
hereto. Upon receipt of the Pricing Confirmation, the parties will each execute
a copy thereof; provided that regardless of whether either party executes a copy
of the Pricing Confirmation, the terms set forth in the Pricing Confirmation
shall be binding on the parties absent manifest error, unless such party
notifies the other party that it reasonably believes that an error has been made
in the computation of such terms within three Business Days of receipt thereof,
in which case the parties shall work together to determine the correct terms.
          SECTION 4.   Payment and Delivery at Maturity.   (a) On the Maturity
Date for each Component of each Note, Issuer shall make a payment to the
Noteholder of such Note in Cash equal to the Principal Amount of such Component
as of such Maturity Date.
          (b)     In addition to payment of principal as provided in
Section 4(a), each Noteholder shall have the right to exchange each Component of
each Note held by such Noteholder for the Net Settlement Amount for such
Component by giving notice to Issuer on or prior to the fifth Scheduled Trading
Day immediately prior to the Initial Valuation Date.

16



--------------------------------------------------------------------------------



 



On the Maturity Date for each Component of each Note so exchanged, Issuer shall
(in addition to the Principal Amount set forth in Section 4(a)) make a payment
and/or a delivery to such Noteholder of (i) an amount in cash equal to the
product of the Net Settlement Amount for such Component and the Cash Settlement
Percentage and (ii) a number of shares of NRG Common Stock equal to (x) the
product of (A) such Net Settlement Amount and (B) one minus the Cash Settlement
Percentage divided by (y) the VWAP Price on the Valuation Date for such
Component; provided that the number of shares so delivered in respect of any
Component of any Note shall not exceed 77.3980% of the Number of Underlying
Shares for such Component.
          (c)     Issuer may, by written notice to all Noteholders on or prior
to the third Scheduled Trading Day immediately prior to the Initial Valuation
Date, specify a Cash Settlement Percentage (a “Cash Settlement Percentage”) for
all Notes issued hereunder. For the avoidance of doubt, if Issuer does not so
specify a Cash Settlement Percentage, the Cash Settlement Percentage shall be
zero.
          SECTION 5.   Payments.   (a) All payments of, or in respect of,
principal or any other payment on any Note shall be made in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts by wire transfer of immediately
available funds to an account designated by the Noteholder of such Note.
          (b)     All payments of, or in respect of, principal or any other
payment on the Notes made by Issuer hereunder will be made without withholding
or deduction for, or on account of, any present or future taxes, duties, fines,
penalties, assessments or other governmental charges of whatsoever nature (or
interest on any taxes, duties, fines, penalties, assessments or other
governmental charges of whatsoever nature) imposed, levied, collected, withheld
or assessed by, within or on behalf of any jurisdiction in which Issuer is
organized, deemed to reside or engaged in business for tax purposes, or any
jurisdiction from or through which any amount is paid by Issuer or any political
subdivision or governmental authority thereof or therein having power to tax
other than Excluded Taxes (collectively “Taxes”), unless such withholding or
deduction is required by law. If any such Taxes shall at any time be required in
respect of the payment of any amounts by Issuer under any Note, Issuer will pay
to each Noteholder such additional amounts as may be necessary to ensure that
the amounts received by such Noteholder after such withholding or deduction
shall equal the amounts of principal and interest which would have been
receivable in respect of such Note in the absence of such withholding or
deduction.
          (c)     To the extent permitted by applicable law, each Noteholder
that is not a United States person within the meaning of Code section
7701(a)(30) (a “Non-U.S. Participant”) shall deliver to Issuer on or prior to
the Issue Date (or in the case of a Noteholder that is an assignee, on the date
of such assignment to such Noteholder) two accurate and complete original signed
copies of IRS Form W-8BEN, W-8ECI, or
W-8IMY (or any successor or other applicable form prescribed by the IRS)
certifying to such Noteholder’s entitlement to a complete exemption from United
States withholding tax on interest payments to be made hereunder.

17



--------------------------------------------------------------------------------



 



If a Noteholder that is a Non-U.S. Participant is claiming a complete exemption
from withholding on interest pursuant to Sections 871(h) or 881(c) of the Code,
such Noteholder shall deliver (along with two accurate and complete original
signed copies of IRS Form W-8BEN) a certificate in form and substance reasonably
acceptable to Issuer (any such certificate, a “Withholding Certificate”). If any
Noteholder determines, as a result of any change in applicable law, regulation
or treaty, or in any official application or interpretation thereof, that it is
unable to submit to Issuer any form or certificate that such Noteholder is
obligated to submit pursuant to this subsection (c) or that such Noteholder is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Noteholder shall promptly notify Issuer of such fact and such Noteholder
shall to that extent not be obligated to provide any such form or certificate
and will be entitled to withdraw or cancel any affected form or certificate, as
applicable. Each Noteholder that is not a Non-U.S. Participant (other than any
such Noteholder which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to the Company certifying
that such Noteholder is exempt from United States backup withholding tax.
Notwithstanding any other provision of this paragraph (c) if a Noteholder fails
to provide a Withholding Certificate providing for a complete exemption from
withholding for whatever reason upon becoming party to this agreement, then such
Noteholder shall be deemed not to have complied with this paragraph (c) for
purposes of subsection (c) under the definition for Excluded Taxes.
          SECTION 6.   Representations and Warranties of Issuer.   Issuer
represents and warrants to Purchaser, as of the Issue Date, as of each Scheduled
Trading Day during the Reference Period for which the Daily Notional Number of
Shares is greater than zero and, with respect to the representations and
warranties set forth in clauses (t) through (dd), on each Business Day that
Collateral is delivered by Issuer
hereunder, that:
          (a)     it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or incorporation;
          (b)     it has the power to execute this Agreement, any Note and any
other Transaction Document or other documentation relating to this Agreement to
which it is a party, to deliver this Agreement, each Note and each other
Transaction Document and other documentation relating to this Agreement that it
is required by this Agreement to deliver and to perform its obligations under
this Agreement (including, without limitation, the issuance of the Notes) and
any other Transaction Document and has taken all necessary action to authorize
such execution, delivery and performance;

18



--------------------------------------------------------------------------------



 



          (c)     such execution, delivery and performance (including without
limitation performance of the obligation set forth in Section 8(c)) do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
          (d)     all governmental and other consents that are required to have
been obtained by it with respect to the execution and delivery of, the
performance of its obligations under or the exercise by any Noteholder of any
rights or remedies contained in this Agreement, any Note and any other
Transaction Document have been obtained and are in full force and effect and all
conditions of any such consents have been complied with;
          (e)     its obligations under this Agreement, each other Transaction
Document to which it is a party and each Note constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles;
          (f)     no Event of Default with respect to it has occurred and is
continuing and no such event or circumstance would reasonably be expected to
occur as a result of its entering into or performing its obligations under this
Agreement, any Note or any other
Transaction Document;
          (g)     there is not pending or, to its knowledge, threatened against
it or any of its affiliates any action, suit or proceeding at law or in equity
or before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement, any Note or any other Transaction Document to
which it is a party or its ability to perform its obligations under this
Agreement, any Note or any other Transaction Document;
          (h)     it has not, nor has anyone acting on its behalf (other than
Purchaser), offered or sold any Note to, or solicited offers to buy any Note
from, or otherwise approached or negotiated with respect thereto with, any
prospective purchaser (other than Purchaser);
          (i)     assuming the accuracy of the representations and agreements of
Purchaser in Section 7(f) hereof, it is not necessary in connection with the
offer, sale and delivery of the Notes in the manner contemplated by this
Agreement to register the Notes under the Securities Act;

19



--------------------------------------------------------------------------------



 



          (j)     it is not and, after giving effect to the sale of the Notes
and the application of the proceeds thereof, will not be an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;
          (k)     it is acting for its own account, and has made its own
independent decision to enter into this Agreement and each other Transaction
Document to which it is a party and as to whether this Agreement and such other
Transaction Documents are appropriate or proper for it based upon its own
judgment and upon advice of such advisors as it deems necessary; Issuer
acknowledges and agrees that it is not relying, and has not relied, upon any
communication (written or oral) of Purchaser or any Affiliate of Purchaser with
respect to the legal, accounting, tax or other implications of this Agreement or
any other Transaction Document and that it has conducted its own analyses of the
legal, accounting, tax and other implications hereof and thereof (it being
understood that information and explanations related to the terms and conditions
of this Agreement or any other Transaction Document shall not be considered
investment advice or a recommendation to enter into this Agreement or any such
Transaction Document); it further acknowledges and confirms that it has taken
independent tax advice with respect to this Agreement and each other Transaction
Document;
          (l)     it is entering into this Agreement and the other Transaction
Documents to which it is a party with a full understanding of all of the terms
and risks hereof and thereof (economic and otherwise) and is capable of
evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks; it is also capable of assuming (financially and otherwise), and assumes,
those risks;
          (m)     it acknowledges that neither Purchaser nor any Affiliate of
Purchaser is acting as a fiduciary for or an advisor to Issuer in respect of
this Agreement or any other Transaction Document;
          (n)     it has not made, and is not subject to, an election pursuant
to Treasury Regulation Section 301.7701-3 to be treated as a corporation for
U.S. federal income tax purposes;
          (o)     intentionally omitted;
          (p)     it is not, at any time a Blackout is not continuing, aware of
any material non-public information regarding the Company;
          (q)     it is, and shall be as of the date of any payment or delivery
by it hereunder or any purchase by it of NRG Common Stock, solvent and able to
pay its debts as they come due, with assets having a fair value greater than
liabilities and with capital sufficient to carry on the businesses in which it
engages;

20



--------------------------------------------------------------------------------



 



          (r)     it (A) has timely filed, caused to be timely filed or will
timely file or cause to be timely filed all material tax returns that are
required to be filed by it as of the date hereof, if any, and (B) has paid all
material taxes shown to be due and payable on said returns or on any assessment
made against it or any of its property, if any, and all other material taxes,
assessments, fees, liabilities or other charges imposed on it or any of its
property by any governmental authority, unless in each case the same are being
contested in good faith (for purposes of determining whether a tax return has
been timely filed, any extensions shall be taken into account);
          (s)     all representations and warranties of Issuer under all
Transaction Documents are true and correct;
          (t)     it has not (A) created or permitted to exist any Lien upon or
with respect to the Collateral, (B) sold or otherwise disposed of, or granted
any option with respect to, any of the Collateral or (C) entered into or
consented to any agreement (other than, in the case of clause (x), this
Agreement) (x) that restricts in any manner the rights of any present or future
owner of any Collateral with respect thereto or (y) pursuant to which any person
other than Issuer, Purchaser and any securities intermediary through whom any of
the Collateral is held (but in the case of any such securities intermediary only
in respect of Collateral held through it) has or will have Control in respect of
any Collateral;
          (u)     other than financing statements or other similar or equivalent
documents or instruments with respect to the security interests in the
Collateral created by Section 20 below, no financing statement, security
agreement or similar or equivalent document or instrument covering all or any
part of the Collateral is on file or of record in any jurisdiction in which such
filing or recording would be effective to perfect a Lien, security interest or
other encumbrance of any kind on such Collateral;
          (v)     all Collateral consisting of securities and all financial
assets underlying Collateral consisting of security entitlements (each as
defined in Section 8-102 of the UCC) at any time pledged hereunder is and will
be issued by an issuer organized under the laws of the United States, any State
thereof or the District of Columbia and is and will be (i) certificated (and the
certificate or certificates in respect of such securities or financial assets
are and will be located in the United States) and registered in the name of
Issuer or held through a securities intermediary whose securities intermediary’s
jurisdiction (within the meaning of Section 8-110(e) of the UCC) is located in
the United States or (ii) uncertificated and either registered in the name of
Issuer or held through a securities intermediary whose securities intermediary’s
jurisdiction (within the meaning of Section 8-110(e) of the UCC) is located in
the United States; provided that this representation shall not be deemed to be
breached if, at any time, any such Collateral is issued by an issuer that is not
organized under the laws of the United States, any State thereof or the District
of Columbia, and the parties hereto agree to procedures or amendments hereto
necessary to enable Purchaser to maintain a valid and continuously perfected
security interest in such Collateral, in respect of which Purchaser will have
Control, subject to no prior Lien (and the parties hereto agree to negotiate in
good faith any such procedures or amendments);

21



--------------------------------------------------------------------------------



 



          (w)     no registration, recordation or filing with any governmental
body, agency or official is required or necessary for the perfection or
enforcement of the security interests in the Collateral created by Section 20
below, other than the filing of financing statement in any appropriate
jurisdiction;
          (x)     it has not performed and will not perform any acts that might
prevent Purchaser from enforcing any of the terms of Section 19 through
Section 25 or that might limit Purchaser in any such enforcement;
          (y)     the location (as defined in Section 9-307 of UCC) of Issuer is
the jurisdiction of organization of Issuer. Issuer has not maintained a chief
executive office not at such location (as defined in Section 9-307 of UCC) at
any time during the past five years;
          (z)     this Agreement is effective to create, in favor of the
Purchaser for the benefit of the Noteholders, as security for the Secured
Obligations, a valid security interest (the “Article 9 Security Interest”) in
Issuer’s right, title and interest in that portion of the Collateral, as defined
in the Note Purchase Agreement, described therein in which a security interest
may be created pursuant to Article 9 of the UCC;
          (aa)     to the extent that the filing of a Uniform Commercial Code
financing statement in the State of New York is effective under the UCC to
perfect a security interest in the New York Article 9 Collateral, the Article 9
Security Interest in the New York Article 9 Collateral will be perfected upon
the filing of the appropriate Uniform Commercial Code financing statements (the
“New York Financing Statements”) in the filing office located in the State of
New York that is indicated thereon, except that (i) continuation statements with
respect to each New York Financing Statement must be filed within the period of
six months prior to the expiration of five years from the date of the filing of
such New York Financing Statement and any such continuation statement and (ii)
additional filings may be necessary if the borrower indicated as the debtor in a
New York Financing Statement changes its name or its “location” (as defined in
Section 9-307 of the UCC);
          (bb)     upon the establishment of the Collateral Account as described
herein, the Article 9 Security Interest in the Collateral Account and all
Security Entitlements with respect to Financial Assets credited thereto will be
perfected;

22



--------------------------------------------------------------------------------



 



          (cc)     upon delivery of any pledged securities (including without
limitation the Initial Pledged Items) to the Custodian by Issuer as provided in
this Agreement, the Article 9 Security Interest in such securities and all
Security Entitlements therein will be perfected;
          (dd)     insofar as the UCC is applicable thereto, the security
interests created under this Agreement validly secure the payment for all future
purchases of Notes made by any Noteholder whether or not at the time such
purchases are made an Event of Default or other event not within the control of
such Noteholder has relieved or may relieve such Noteholder from any obligations
to make such purchases;
          (ee)     except as set forth in the Registration Statement or
Prospectus (as each such term is defined in the Underwriting Agreement), each
affiliate of Issuer that is subject to regulation as a “public utility” as such
term is defined in the Federal Power Act (“FPA”) has an order from the Federal
Energy Regulatory Commission, not subject to any pending challenge,
investigation, complaint, or other proceeding (other than generic proceedings
generally applicable in the industry) (i) authorizing such subsidiary to engage
in wholesale sales of electricity and, to the extent permitted under its
market-based rate tariff, other transactions at market-based rates and
(y) granting such waivers and blanket authorizations as are customarily granted
to entities with market-based rate authority, including blanket authorizations
to issue securities and to assume liabilities pursuant to Section 204 of the
FPA; and
          (ff)     it is an “eligible contract participant” as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended.
          SECTION 7.   Representations and Warranties of Purchaser.   Purchaser
represents and warrants to Issuer, as of the Issue Date, that:
          (a)     it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or incorporation;
          (b)     it has the power to execute this Agreement and any other
documentation relating this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance;
          (c)     such execution, delivery and performance do not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets;

23



--------------------------------------------------------------------------------



 



          (d)     all governmental and other consents that are required to have
been obtained by it with respect to this Agreement have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with;
          (e)     its obligations under this Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general
equitable principles;
          (f)     it is an “Accredited Investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act;
          (g)     it is an “eligible contract participant” as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended; and
          (h)     it is a “qualified purchaser” as such term is defined in
Section 2(51)(A) of the Investment Company Act of 1940, as amended;
          SECTION 8.   Covenants of Issuer.   Issuer hereby covenants and agrees
with Purchaser that from the date hereof and for so long as any Note remains
outstanding or any amount unpaid under this Agreement or any Note that:
          (a)     intentionally omitted;
          (b)     intentionally omitted;
          (c)     it will purchase on each Scheduled Trading Day in the
Reference Period a number of shares of NRG Common Stock (the “Purchased Shares”
for such Scheduled Trading Day) equal to the product of the Daily Share
Percentage and the Daily Notional Number of Shares for such Scheduled Trading
Day;
          (d)     it will cause to be delivered to Purchaser immediately upon
the occurrence of any Default notice of such occurrence;
          (e)     it will pay and discharge, and cause each of its subsidiaries
(if any) to pay and discharge, as the same shall become due and payable, all its
obligations and liabilities, including (i) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with generally accepted accounting principles as in
effect from time to time are being maintained by Issuer or such subsidiaries (if
any); (ii) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (iii) all indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such indebtedness;

24



--------------------------------------------------------------------------------



 



          (f)     it will preserve, renew and maintain in full force and effect
its legal existence and good standing under the laws of the jurisdiction of its
organization; take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business;
          (g)     it will comply with the terms of all Transaction Documents to
which it is a party, and with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including
environmental and labor laws, rules and regulations);
          (h)     it will maintain proper books of record and account, in which
full, true and correct entries in conformity with generally accepted accounting
principals as in effect from time to time consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Issuer and its subsidiaries (if any), and permit representatives and independent
contractors of Purchaser to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to Issuer;
          (i)     none of Issuer or any of its Affiliates or any person acting
on behalf of Issuer or any such Affiliate will solicit any offer to buy or offer
to sell the Notes by means of any form of general solicitation or general
advertising;
          (j)     it will pay all transfer, excise or similar taxes (not
including income or franchise taxes) in connection with the issuance, sale,
delivery or transfer by Issuer to Purchaser of any Note, and shall indemnify and
save Purchaser harmless without limitation as to time against any and all
liabilities with respect to such taxes and the obligations of Issuer under this
Section 8(j) shall survive the repayment of the Notes and the termination of
this Agreement;
          (k)     it will take such steps as shall be necessary to ensure that
Issuer does not become an “investment company” within the meaning of such term
under the Investment Company Act of 1940, as amended;
          (l)     it will maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities;

25



--------------------------------------------------------------------------------



 



          (m)     it will correct any known misunderstanding regarding its
separate identity and will not identify itself as a department or division of
any other Person;
          (n)     it will at all times hold itself out to the public and all
other Persons as a legal entity separate from its members and from any
other Person;
          (o)     it shall not:
          (i)     adopt or propose any change in its constitutive documents
(except any change required by mandatory provisions of applicable law, or
otherwise consented to in writing by Purchaser);
          (ii)     merge or consolidate with any other Person or acquire a
material portion of any other Person’s assets;
          (iii)     dissolve, liquidate, wind up, form or acquire any
subsidiaries;
          (iv)     sell, lend, pledge, rehypothecate, assign or otherwise
dispose of, or grant any option with respect to, any of its assets or declare,
set aside or pay any dividend or other distribution with respect to any of its
securities or repurchase, redeem or otherwise acquire any of its securities, in
each case other than as expressly permitted pursuant to the Transaction
Documents; provided that Issuer shall be permitted to make in kind distributions
to the Company of NRG Common Stock if there is a previous or simultaneous
capital contribution from the Company to Issuer of an Equivalent Number of
shares of Qualifying Preferred Stock that meets the criteria for Eligible
Collateral and that is substituted as Collateral for the NRG Common Stock
released in connection with such distribution without thereby causing a
violation of any representations or warranties made or deemed repeated in
connection with such substitution;
          (v)     directly or indirectly, incur, create or assume any
indebtedness or liabilities other than Permitted Liabilities;
          (vi)     directly or indirectly, purchase or invest in any property
other than Permitted Investments;
          (vii)     adopt any change to the Independent Manager Engagement
Agreement (except any change required by mandatory provisions of applicable law,
or otherwise consented to in writing by Purchaser);
          (viii)     remove any Independent Manager of Issuer without duly
electing a successor Independent Manager;

26



--------------------------------------------------------------------------------



 



          (ix)     guarantee, take assignment of, become liable for or hold
itself out as liable for, debts of others or hold out its credit or assets as
being available to satisfy the obligations of any other Person;
          (x)     commingle or otherwise fail to separate its own funds and
assets from that of other Persons or fail to pay its portion of any shared
expenses and costs;
          (xi)     conduct its business in any manner that will mislead others
as to the identity of Issuer and it will act only in its own name, maintaining a
separate office, stationary, telephone, keep separate books and records, cause
financial statements to be prepared in a manner that indicates the separateness
of Issuer and will observe all corporate formalities and will hold meetings to
authorize
corporate actions;
          (xii)     enter into any transaction with an Affiliate of the Company
except on commercially reasonable terms similar to those available to
unaffiliated parties in an arms length transaction other than as contemplated by
the Transaction Documents;
          (xiii)     engage, directly or indirectly, in any business other than
as required or permitted to be performed under the Transaction Documents; or
          (xiv)     be entitled to any direct or indirect credit support from
the Company; and
          (p)     Issuer shall not make any payment in respect of any Note on or
after the Initial Valuation Date using Cash not held in the Collateral Account
as of 8:00AM, New York City time, on the Initial Valuation Date.
          SECTION 9.   Covenants of Purchaser.   Purchaser hereby covenants and
agrees that:
          (a)     it shall not sell or otherwise transfer any Note except
pursuant to a registration statement declared effective under, or an exemption
from the registration requirements of, the Securities Act;
          (b)     none of it, any of its Affiliates or any person acting on
behalf of it or any such Affiliate shall solicit any offer to buy or offer to
sell any Note by means of any form of general solicitation or general
advertising; and
          (c)     it shall use any shares of NRG Common Stock it receives
pursuant to Section 4 to close out open share borrowings created in the course
of its hedging activities related to its exposure under the transactions
contemplated by the Transaction Documents.

27



--------------------------------------------------------------------------------



 



          SECTION 10.   Conditions to Purchaser’s Obligations.   The obligation
of Purchaser to pay any Daily Funding Amount on any Funding Date is subject to
satisfaction of each of the following conditions:
          (a)     each Transaction Document shall have been duly executed and
delivered by the parties thereto, and each of the Company and each NRG CSF shall
have complied with all agreements and all conditions to be performed or
satisfied by it under each Transaction Document to which it is a party on or
prior to such Funding Date;
          (b)     Purchaser shall have received the Note described in Section 3
duly executed and delivered by Issuer;
          (c)     each of the representations and warranties of Issuer contained
in this Agreement and each Transaction Document to which it is a party shall be
true and correct;
          (d)     the Company shall have made a contribution in Cash to Issuer
in an amount not less than $5,000 to satisfy anticipated operating costs of
Issuer;
          (e)     the Company shall have paid the Structuring Fee as provided in
the Fee Agreement;
          (f)     without limiting the generality of Section 10(a) above, the
Company shall have made a contribution of Cash to Issuer pursuant to the Issuer
Common Equity Interest Purchase Agreement equal to the product of the Common
Equity Funding Percentage and the Daily Notional Amount for the Scheduled
Trading Day in the Reference Period corresponding to such Funding Date, and
Issuer shall have purchased on such Scheduled Trading Day the Purchased Shares
for such Scheduled Trading Day;
          (g)     Purchaser shall have received an opinion (in form and
substance satisfactory to Purchaser and its counsel), dated as of the Issue
Date, of Kirkland & Ellis LLP, counsel for Issuer, substantially in the form
attached hereto as Exhibit C;
          (h)     Purchaser shall have received “non-consolidation” and “true
contribution” opinions, in form and substance reasonably satisfactory to
Purchaser and its counsel, dated as of the Issue Date, of Kirkland & Ellis LLP,
counsel for Issuer;
          (i)     all documents and instruments required by law or reasonably
requested by Purchaser to be filed, registered or recorded to create the
security interest intended to be created by this Agreement and perfect or record
such security interest to the extent, and with the priority, required by this
Agreement, including without limitation any UCC-1 financing statements, shall
have been filed, registered or recorded;

28



--------------------------------------------------------------------------------



 



          (j)     Issuer shall have furnished to Purchaser such further
certificates and documents as Purchaser shall reasonably request (including an
officer’s certificate of an officer of the Company) to the effect that, during
the Reference Period, the Company could have purchased shares of NRG Common
Stock with an aggregate purchase price equal to the aggregate amount of Cash
contributed by the Company to Issuer pursuant to the Issuer Common Equity
Interest Purchase Agreement in compliance with Delaware law;
          (k)     no Default under this Agreement shall have occurred and be
continuing; and
          (l)     no action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Issue Date, prevent the
issuance or sale of the Notes; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Issue Date which would prevent the issuance or sale
of the Notes.
          SECTION 11.   Events of Default.   The occurrence of any of the
following events shall constitute an event of default (an “Event of Default”)
hereunder and under each Note:
          (a)     failure by Issuer to make, when due, any payment (including,
without limitation, of principal) or delivery under this Agreement, any Note or
any other Transaction Document to which it is a party;
          (b)     failure by Issuer to perform when due its obligations set
forth in Section 8(c) or Section 19(a);
          (c)     failure by Issuer to comply with or perform any agreement or
obligation (other than an obligation to make any payment or delivery referred to
in Section 11(a) or an obligation referred to in Section 11(b)) under this
Agreement, any Note or any other Transaction Document to be complied with or
performed by it in accordance with this Agreement, any Note or any other
Transaction Document if such failure is not remedied on or before the third
Business Day after notice of such failure is given to Issuer;
          (d)     this Agreement, any Note or any other Transaction Document
ceases to be in full force and effect, or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect, or Issuer or any Affiliate of Issuer party to any Transaction Document
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, this Agreement any Note or any other Transaction Document;

29



--------------------------------------------------------------------------------



 



          (e)     a representation made or repeated by Issuer or any Affiliate
of Issuer party to any Transaction Document in this Agreement or any other
Transaction Document proves to have been incorrect or misleading in any material
respect when made or repeated or deemed to have been made or repeated;
          (f)     Issuer or the Company is (1) dissolved (other than pursuant to
a consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 15 days of the institution
or presentation thereof; (5) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee custodian
or other similar official for it or for all or substantially all its assets;
(7) has a secured party take possession of all or substantially all its assets
or has a distress, execution attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 15 days thereafter;
(8) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;
          (g)     due to the adoption of, or any change in, any applicable law
after the date hereof, or due to the promulgation of, or any change in, the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law after such date, it becomes unlawful for
Issuer or any Affiliate of Issuer party to any Transaction Document (i) to
perform any absolute or contingent obligation to make a payment or delivery, or
to receive a payment or delivery in respect of this Agreement or any other
Transaction Document or to comply with any other material provision of this
Agreement or any other Transaction Document or (2) to perform any contingent or
other obligation which Issuer or such Affiliate has under this Agreement or any
other Transaction Document; and

30



--------------------------------------------------------------------------------



 



          (h)     any legal proceeding shall have been instituted or any other
event shall have occurred or condition shall exist that would reasonably be
expected to have a material adverse effect on (i) the ability of Issuer or any
Affiliate of Issuer party to any Transaction Document to perform its obligations
under this Agreement, any Note or any other Transaction Document, or (ii) the
validity or binding effect of any agreement of Issuer or such Affiliate under
this Agreement, any Note or any other Transaction Document.
          SECTION 12.   Remedies Upon Default.   (a) Upon the occurrence, and
during the continuance of, any Event of Default, the Noteholder of any Notes
issued hereunder may declare the Termination Amount of any or all of the
Components comprising any or all of such Notes to be immediately due and payable
and exercise any and all remedies available to it under this Agreement and the
Notes; provided that in the case of any of the events specified in
Section 11(f), without any notice, the Termination Amount of all Components
comprising all Notes issued hereunder shall become immediately due and payable
without presentment, demand for payment, protest, notice of nonpayment or other
notice of any kind, all of which are hereby waived by Issuer.
          (b)     Except as expressly set forth herein, upon payment and
delivery of the Termination Amount for any Component so declared due and
payable, all of Issuer’s obligations in respect of the payment and/or delivery
pursuant to Section 4 shall be deemed satisfied with respect to such Component.
          (c)     Upon the occurrence, and during the continuance of, any Event
of Default, any Noteholder is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to, and Issuer agrees that any
Noteholder shall have the right to, (i) set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Noteholder to or for the credit or
the account of Issuer (including without limitation pursuant to any Transaction
Document) against any and all of the obligations of Issuer now or hereafter
existing under this Agreement and the Notes held by such Noteholder, and
(ii) set-off any obligation that such Noteholder or any Affiliate of such
Noteholder may have to Issuer against any right such Noteholder or any of its
Affiliates may have against Issuer (including without limitation any right to
receive a payment or delivery pursuant to any provision of this Agreement and
the Notes), in each case irrespective of whether or not such Noteholder shall
have made any demand under this Agreement or the Notes or any such agreement and
although such obligations may be unmatured. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of the same type, such obligation and right shall be set-off in kind. In the
case of a set-off of any obligation to release, deliver or pay assets against
any right to receive assets of any other type, the value of each of such
obligation and such right shall be reasonably determined by the Calculation
Agent and the result of such set-off shall be that the net obligor shall pay or
deliver to the other party an amount of cash or assets, at the net obligor’s
option, with a value (determined, in the case of a delivery of assets, by the
Calculation Agent) equal to that of the net obligation.

31



--------------------------------------------------------------------------------



 



In determining the value of any obligation to release or deliver any securities
or right to receive any securities, the value at any time of such obligation or
right shall be determined by reference to the market value of such securities at
such time. If an obligation or right is unascertained at the time of any such
set-off, the Calculation Agent may in good faith estimate the amount or value of
such obligation or right, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained. The rights of any Noteholder under
this Section 12(c) are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that any Noteholder may have as a
matter of law, pursuant to contract or otherwise.
          SECTION 13.   Extraordinary Events.   (a) If the Calculation Agent has
reasonably determined that an Extraordinary Event has occurred, then it shall so
notify the parties, and the Noteholder of such Note may, in its sole discretion,
designate any Trading Day as the Accelerated Maturity Date for any or all of the
Components comprising such Note (each, a “Relevant Component”) in whole or in
part. If such Noteholder exercises its right to designate the Accelerated
Maturity Date for any Relevant Component in part, it shall also designate a
percentage (the “Acceleration Percentage”) representing the portion of such
Relevant Component being accelerated, and such Relevant Component shall be
deemed to be two Components with terms identical to those of such Relevant
Component, except that the first such Component (the “Accelerated Component”)
shall have an Initial Principal Amount equal to the product of the Acceleration
Percentage and the Initial Principal Amount of such Relevant Component, and the
second such Component (the “Surviving Component”) shall have an Initial
Principal Amount equal to the product of (x) one minus the Acceleration
Percentage and (y) the Initial Principal Amount of such Relevant Component.
Issuer shall pay the Termination Amount for all Relevant Components (or, in the
case of a partial acceleration, all Accelerated Components) on the Accelerated
Maturity Date. In the case of a partial acceleration, each Surviving Component
shall survive and continue to be outstanding and in full force and effect
hereunder.
          (b)     Except as expressly set forth herein, upon payment and
delivery of the Termination Amount for any Component for which an Accelerated
Maturity Date has so been declared, all of Issuer’s obligations in respect of
the payment and/or delivery pursuant to Section 4 shall be deemed satisfied with
respect to such Component.

32



--------------------------------------------------------------------------------



 



          SECTION 14.   Adjustment Event.   (a) If the Calculation Agent has
reasonably determined that an Adjustment Event either has occurred or is
reasonably likely to occur, then the Calculation Agent will determine whether
such Adjustment Event has or is reasonably likely to have a diluting or
concentrative effect on the theoretical value of the shares of NRG Common Stock
or options on NRG Common Stock and, if so, will make the corresponding
adjustment to the Threshold Price (and, in the case of an Adjustment Event of
the type described in clause (i) or clause (ii)(A) or (B) of Section 14(b), to
the Notional Number of Shares) to compensate Noteholders on account of such an
Adjustment Event.
          (b)     “Adjustment Event” means any of the following:
          (i)     a subdivision, consolidation or reclassification of the NRG
Common Stock, or a free distribution or dividend of any shares of NRG Common
Stock to existing holders by way of bonus, capitalization or similar issue;
          (ii)     a distribution, issue or dividend to existing holders of NRG
Common Stock of (A) such shares, or (B) other share capital or securities
granting the right to payment of dividends and/or the proceeds of liquidation of
the Company equally or proportionately with such payments to holders of such
shares, or (C) share capital or other securities of another issuer acquired or
owned (directly or indirectly) by the Company as a result of a spin-off or other
similar transaction, or (D) any other type of securities, rights or warrants or
other assets, in any case for payment (cash or other consideration) at less than
the prevailing market price as reasonably determined by the
Calculation Agent;
          (iii)     any cash dividend or distribution on NRG Common Stock;
          (iv)     a repurchase by the Company or any of its subsidiaries of NRG
Common Stock (other than the repurchase of the Notional Number of Shares)
whether out of profits or capital and whether the consideration for such
repurchase is cash, securities or otherwise;
          (v)     in respect of the Company, an event that results in any
shareholder rights being distributed or becoming separated from shares of common
stock or other shares of the capital stock of the Company pursuant to a
shareholder rights plan or arrangement directed against hostile takeovers that
provides upon the occurrence of certain events for a distribution of preferred
stock, warrants, debt instruments or stock rights at a price below their market
value, as reasonably determined by the Calculation Agent, provided that any
adjustment effected as a result of such an event shall be readjusted upon any
redemption of such rights; or

33



--------------------------------------------------------------------------------



 



          (vi)     any other event that may have a diluting or concentrative
effect on the theoretical value of the NRG Common Stock or options on NRG Common
Stock, as reasonably determined by the Calculation Agent.
          SECTION 15.   Increased Cost of Hedging and Increased Costs.   The
Calculation Agent may reduce the Threshold Price for any Note to account for any
period in which it reasonably determines that an Increased Cost of Hedging or an
Increased Cost exists in respect of such Note.
          SECTION 16.   Optional Unwind.   (a) Issuer may, by not less than 10
nor more than 30 Business Days prior written notice to all Noteholders, and
subject to the execution by Issuer of such documentation as may be reasonably
required based on advice of counsel to the Noteholders, designate an unwind date
(an “Unwind Date”) for any or all of the Components comprising any Note (each, a
“Relevant Component”) outstanding at the time. If Issuer elects to unwind any
Relevant Component in part, it shall also designate a percentage (the “Unwind
Percentage”) representing the portion of such Relevant Component to be unwound,
and such Relevant Component shall be deemed to be two Components with terms
identical to those of such Relevant Component, except that the first such
Component (the “Unwound Component”) shall have an Initial Principal Amount equal
to the product of the Unwind Percentage and the Initial Principal Amount of such
Relevant Component, and the second such Component (the “Surviving Component”)
shall have an Initial Principal Amount equal to the product of (x) one minus the
Unwind Percentage and (y) the Initial Principal Amount of such Relevant
Component. Issuer shall pay the Termination Amount for all Relevant Components
(or, in the case of a partial unwind, all Unwound Components) on the Unwind
Date. In the case of a partial unwind, each Surviving Component shall survive
and continue to be outstanding and in full force and effect hereunder.
          (b)     Except as expressly set forth herein, upon payment and
delivery of the Termination Amount for any Component for which an Unwind Date
has so been declared, all of Issuer’s obligations in respect of the payment
and/or delivery pursuant to Section 4 shall be deemed satisfied with respect to
such Component.
          SECTION 17.   Blackout Adjustments.   If a Blackout or Suspension Day
occurs pursuant to the Underwriting Agreement during the Double Print Period,
then the Calculation Agent will make such adjustments to any of the Notional
Number of Shares, the Threshold Price, any Net Settlement Amount or any other
term of the Notes as it reasonably determines are appropriate to preserve the
economic value of the transactions contemplated hereby to the Noteholders due to
potential risks under applicable securities laws relating to such Noteholders’
ability to adjust their hedges in respect of the transactions contemplated by
the Transaction Documents as a result of such a Blackout, and, if the
Calculation Agent reasonably determines that such adjustments would be
insufficient to preserve such economic value to the Noteholders, then the
Noteholders will have a right to accelerate such a portion of the Notes that
would preserve such economic value to such holders (and such an acceleration
shall be treated as the designation of an Accelerated Maturity Date).

34



--------------------------------------------------------------------------------



 



          SECTION 18.   Indemnification.   Issuer agrees to indemnify and hold
harmless Purchaser, its Affiliates and its assignees and their respective
directors, officers, employees, agents and controlling persons (Purchaser and
each such person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint or several, to which such
Indemnified Party may become subject, and relating to or arising out of any
third party claims arising out of the transactions contemplated by the
Transaction Documents, and will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Issuer. Issuer will not be liable under the foregoing indemnification
provision to the extent that any loss, claim, damage, liability or expense has
resulted from Purchaser’s breach of a material term of such Transaction
Document, willful misconduct or gross negligence. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Issuer shall
contribute, to the maximum extent permitted by law (but only to the extent that
such harm was not caused by Purchaser’s breach of a material term of such
Transaction Document, willful misconduct or gross negligence), to the amount
paid or payable by the Indemnified Party as a result of such loss, claim, damage
or liability. Issuer also agrees that no Indemnified Party shall have any
liability to Issuer or any person asserting claims on behalf of or in right of
Issuer in connection with or as a result of any matter referred to in any
Transaction Document except to the extent that any losses, claims, damages,
liabilities or expenses incurred by Issuer result from the breach of a material
term of such Transaction Document, or the Indemnified Party’s gross negligence
or willful misconduct. The provisions of this Section 18 shall survive
termination or completion of any Transaction Document and any assignment and
delegation of any Transaction Document and shall inure to the benefit of any
successor or assignee of Purchaser.
          SECTION 19.   Delivery of Collateral.   (a) On each Funding Day,
Issuer shall deliver to Purchaser in pledge hereunder Eligible Collateral
consisting of a number of shares of NRG Common Stock equal to the product of the
Daily Share Percentage and the Daily Notional Number of Shares for the
Schedule Trading Day in the Reference Period corresponding to such Funding Day
(such shares of NRG Common Stock, the “Initial Pledged Items”). “Eligible
Collateral” means Cash, shares of NRG Common Stock and Qualifying Preferred
Stock, in each case provided that Issuer has good and marketable title thereto,
free of any and all lien, mortgage, interest, pledge, charge or encumbrance of
any kind (other than the security interests in the Collateral created hereby, a
“Lien”) and Transfer Restrictions and that Purchaser has a valid, first priority
perfected security interest therein, a first Lien thereon and Control with
respect thereto.

35



--------------------------------------------------------------------------------



 



          Any delivery of any securities or security entitlements (each as
defined in Section 8-102 of the UCC) as Collateral to Purchaser by Issuer shall
be effected (A) in the case of Collateral consisting of certificated securities
registered in the name of Issuer, by delivery of certificates representing such
securities to the Custodian, accompanied by any required transfer tax stamps,
and in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance satisfactory to Purchaser, and the
crediting by the Custodian of such securities to a securities account (as
defined in Section 8-501 of the UCC) (the “Collateral Account”) of Purchaser
maintained by the Custodian, (B) in the case of Collateral consisting of
uncertificated securities registered in the name of Issuer, by transmission by
Issuer of an instruction to the issuer of such securities instructing such
issuer to register such securities in the name of the Custodian or its nominee,
accompanied by any required transfer tax stamps, the issuer’s compliance with
such instructions and the crediting by the Custodian of such securities to the
Collateral Account, (C) in the case of securities in respect of which security
entitlements are held by Issuer through a securities intermediary, by the
crediting of such securities, accompanied by any required transfer tax stamps,
to a securities account of the Custodian at such securities intermediary or, at
the option of Purchaser, at another securities intermediary satisfactory to
Purchaser and the crediting by the Custodian of such securities to the
Collateral Account or (D) in any case, by complying with such alternative
delivery instructions as Purchaser shall provide to Issuer in writing. Any Cash
held by Issuer at any time shall be held in the Collateral Account or, if
Purchaser has delivered alternative instructions to Issuer in writing, as
directed pursuant to such instructions.
          SECTION 20.   Grant Of Security Interests In The Collateral.   In
order to secure the full and punctual payment, observance and performance of the
covenants and agreements contained in this Agreement and the Notes (such
covenants and agreements, collectively, the “Secured Obligations”), Issuer
hereby assigns and pledges to Purchaser, and grants to Purchaser, as secured
party, for the benefit of the Noteholders from time to time, a security
interests in and to, and a Lien upon and right of set-off against, and transfers
to Purchaser, as and by way of a security interest having priority over all
other security interests, with power of sale, all of Issuer’s right, title and
interest in and to all of Issuer’s now existing or hereafter arising rights,
title, interests, powers and privileges in and to all of the following assets of
Issuer, wherever situated, whether now existing or hereafter acquired
(collectively, the “Collateral”): (i) all Accounts; (ii) all Chattel Paper;
(iii) all Deposit Accounts; (iv) all Documents; (v) all Equipment; (vi) all
Financial Assets; (vii) all General Intangibles; (viii) all Instruments;
(ix) all Inventory; (x) all Investment Property; (xi) all Securities Accounts;
(xii) all Eligible Collateral of Issuer; (xiii) the Collateral Account;
(xiv) all Cash or other money, cash or cash equivalents of Issuer; (xv) all
books and records pertaining to the Collateral; and (xvi) all Proceeds of any of
the foregoing.

36



--------------------------------------------------------------------------------



 



The parties hereto expressly agree that all rights, assets and property at any
time held in or credited to the Collateral Account shall be treated as financial
assets (as defined in Section 8-102 of the UCC).
          SECTION 21.   Certain Covenants Of Issuer Relating To The
Collateral.   Issuer agrees that, so long as any of the Secured Obligations
remain outstanding and other than as contemplated by the Transaction Documents:
          (a)     Issuer shall ensure at all times that a Collateral Event of
Default shall not occur, and shall pledge additional Collateral in the manner
described hereunder as necessary to cause such requirement to be met.
“Collateral Event of Default” means, at any time, the occurrence of either of
the following: (A) failure of the Collateral to include, as Eligible Collateral,
a number of shares of NRG Common Stock at least equal to the aggregate Number of
Underlying Shares for all Notes issued hereunder or an Equivalent Number of
Qualifying Preferred Stock or (B) failure at any time of the security interests
in the Collateral created hereby to constitute valid and perfected security
interests in all of the Collateral, subject to no prior, equal or junior Lien,
and, with respect to any Collateral consisting of securities or security
entitlements (each as defined in Section 8-102 of the UCC), as to which
Purchaser has Control, or, in each case, assertion of such by Issuer in writing.
          (b)     Issuer shall, at its own expense and in such manner and form
as Purchaser may require, give, execute, deliver, file and record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable in order to (i) create, preserve, perfect, substantiate
or validate any security interest granted pursuant hereto, (ii) create or
maintain Control with respect to any such security interests in any investment
property (as defined in Section 9-102(a) of the UCC) or (iii) enable Purchaser
to exercise and enforce its rights hereunder with respect to such security
interest.
          (c)     Issuer shall warrant and defend Issuer’s title to the
Collateral, subject to the rights of Purchaser, against the claims and demands
of all persons. Purchaser may elect, but without an obligation to do so, to
discharge any Lien of any third party on any of the Collateral.
          (d)     Issuer agrees that Issuer shall not change (i) Issuer’s legal
name, its identity or limited liability company structure or its Federal
Taxpayer Identification Number in any manner or (ii) Issuer’s “location” (as
defined in Section 9-307 of UCC), unless (x) Issuer shall have given Purchaser
not less than 10 days’ prior notice thereof and (y) all filings have been made
under the UCC and all other actions have been taken that are required so that
such change will not at any time adversely affect the validity, perfection or
priority of the security interests in the Collateral created by this clause (d).

37



--------------------------------------------------------------------------------



 



          (e)     Issuer agrees that Issuer shall not (i) create or permit to
exist any lien (other than the security interests in the Collateral created
hereby) or any Transfer Restriction upon or with respect to the Collateral,
(ii) sell or otherwise dispose of, or grant any option with respect to, any of
the Collateral or (iii) enter into or consent to any agreement (x) that
restricts in any manner the rights of any present or future owner of any
Collateral with respect thereto (other than this Agreement) or (y) pursuant to
which any person other than Issuer, Purchaser and any securities intermediary
through whom any of the Collateral is held (but in the case of any such
securities intermediary only in respect of Collateral held through it) has or
will have Control in respect of any Collateral.
          SECTION 22.   Administration Of The Collateral And Valuation Of
Securities:   (a) Purchaser shall determine on each Business Day whether a
Collateral Event of Default shall have occurred. If on any Business Day
Purchaser reasonably determines that a Collateral Event of Default shall have
occurred, Purchaser shall promptly notify Issuer of such determination by
telephone call to Issuer followed by a written confirmation of such call.
          (b)     Concurrently with the delivery of any additional Eligible
Collateral to Purchaser pursuant to Section 19 above, Issuer shall notify
Purchaser on the date of such delivery of the identity of the additional items
of Eligible Collateral being pledged and the representations and warranties
contained in Section 6(s) through Section 6(x) above shall be deemed to be
repeated as of such date with respect to such items of additional Eligible
Collateral.
          (c)     Issuer shall be permitted to substitute as Collateral an
Equivalent Number of Qualifying Preferred Stock that meets the criteria for
Eligible Collateral for NRG Common Stock if, immediately following such
substitution, there would not be a Default. The NRG Common Stock so substituted
for shall be deemed released from the security interest granted herein and shall
no longer constitute Collateral.
          (d)     Purchaser may at any time or from time to time, in its sole
discretion, cause any or all of the Collateral that is registered in the name of
Issuer or Issuer’s nominee to be transferred of record into the name of the
Custodian, Purchaser or its nominee. Issuer shall promptly give to Purchaser
copies of any notices or other communications received by Issuer with respect to
Collateral that is registered, or held through a securities intermediary, in the
name of Issuer or Issuer’s nominee and Purchaser shall promptly give to Issuer
copies of any notices and communications received by Purchaser with respect to
Collateral that is registered, or held through a securities intermediary, in the
name of Custodian, Purchaser or its nominee.

38



--------------------------------------------------------------------------------



 



          (e)     Issuer agrees that Issuer shall forthwith upon demand pay to
Purchaser:
          (i)     the amount of any taxes that Purchaser or the Custodian may
have been required to pay by reason of the security interests in the Collateral
created hereby or to free any of the Collateral from any Lien thereon; and
          (ii)     the amount of any and all costs and expenses, including the
fees and disbursements of counsel and of any other experts, that Purchaser or
the Custodian may incur in connection with (A) the enforcement of this pledge,
including such expenses as are incurred to preserve the value of the Collateral
and the validity, perfection, rank and value of the security interests in the
Collateral created hereby, (B) the collection, sale or other disposition of any
of the Collateral, (C) the exercise by Purchaser of any of the rights conferred
upon it hereunder or (D) any Acceleration Event.
          Any such amount not paid on demand shall bear interest (computed on
the basis of a year of 360 days and payable for the actual number of days
elapsed) at a rate per annum equal to 5% plus the prime rate as published from
time to time in The Wall Street Journal, Eastern Edition.
          SECTION 23.   Income And Voting Rights In Collateral.   Purchaser
shall have the right to receive and retain as Collateral hereunder all proceeds,
including, without limitation, any dividend, extraordinary or otherwise, and
interest of the Collateral, and Issuer shall take all such action as Purchaser
shall deem necessary or appropriate to give effect to such right.
          Unless an Acceleration Event shall have occurred and be continuing,
Issuer shall have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to the Collateral.
          If an Acceleration Event shall have occurred and be continuing,
Purchaser shall have the right, to the extent permitted by law, and Issuer shall
take all such action as may be necessary or appropriate to give effect to such
right, to vote and to give consents, ratifications and waivers, and to take any
other action with respect to any or all of the Collateral with the same force
and effect as if Purchaser were the absolute and sole owner thereof.

39



--------------------------------------------------------------------------------



 



          SECTION 24.   Remedies.   Purchaser may exercise all the rights of a
secured party under the UCC (whether or not in effect in the jurisdiction where
such rights are exercised).
          Issuer hereby irrevocably appoints Purchaser as Issuer’s true and
lawful attorney (which power of attorney is coupled with an interest), with full
power of substitution, in the name of Issuer, Purchaser or otherwise, for the
sole use and benefit of Purchaser, but at the expense of Issuer, to the extent
permitted by law, to exercise, at any time and from time to time while an Event
of Default has occurred, all or any of the following powers with respect to all
or any of the Collateral:
          (a)     to demand, sue for, collect, receive and give acquittance for
any and all monies due or to become due upon or by virtue thereof;
          (b)     to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto;
          (c)     to sell, transfer, assign or otherwise deal in or with the
same or the proceeds or avails thereof, as fully and effectually as if Purchaser
were the absolute owner thereof and in connection therewith, to make all
necessary deeds, bills of sale, instruments of assignment, transfer or
conveyance of the property, and all instructions and entitlement orders in
respect of the property thus to be (or that is being or has been) sold,
transferred, assigned or otherwise dealt in; and
          (d)     to extend the time of payment of any or all thereof and to
make any allowance and other adjustments with reference thereto;
provided that Purchaser shall give Issuer not less than one Business Day’s prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral, except any Collateral that threatens to decline
speedily in value, including, without limitation, equity securities, or is of a
type customarily sold on a recognized market. Purchaser and Issuer agree that
such notice constitutes “reasonable authenticated notification” within the
meaning of Section 9 611(b) of the UCC.
          SECTION 25.   Collateral Rights Termination.   The rights hereby
granted by Issuer in the Collateral shall cease, terminate and be void upon
satisfaction of all of the Secured Obligations. Any Collateral remaining at the
time of such termination shall be fully released and discharged from the
security interests in the Collateral created hereby and delivered to Issuer, all
at the request and expense of Issuer.

40



--------------------------------------------------------------------------------



 



          SECTION 26.   Limit on Beneficial Ownership.   Notwithstanding
anything to the contrary in this Agreement, on any Maturity Date, any
Accelerated Maturity Date or Unwind Date, upon the occurrence of an Event of
Default, or otherwise, in no event shall any Noteholder be entitled to acquire,
receive or exercise any rights of a secured party in respect of Collateral
consisting of, shares of any class of voting securities of an issuer to the
extent that, upon such acquisition, receipt or exercise, the “beneficial
ownership” (within the meaning of Section 13 of the Exchange Act of 1934, as
amended, and the rules promulgated thereunder) of such Noteholder or any entity
that directly or indirectly controls such Noteholder (collectively, such
Noteholder’s “Noteholder Group”) would equal or exceed 4.5% of the outstanding
shares of such class or any member of the Noteholder Group would be deemed to
directly or indirectly own 4.5% or more of the outstanding equity of the issuer
of such stock or have the right to vote securities conferring 4.5% or more of
the total vote on general corporate matters with respect to such issuer. The
inability of any Noteholder to acquire, receive or exercise rights with respect
to Collateral consisting of, shares provided by this Agreement at any time as a
result of this provision shall not preclude such Noteholder from taking such
action at a later time when permitted by this provision. If any delivery owed to
any Noteholder hereunder is not made, in whole or in part, as a result of this
Section 26, Issuer’s obligation to make such delivery shall not be extinguished,
and Issuer shall make such delivery as promptly as practicable following notice
from such Noteholder that such delivery would be permitted by this Section 26.
          SECTION 27.   Note Register.   (a) Issuer shall cause to be kept a
note register (the “Note Register”) for the Notes in which, subject to such
reasonable regulations as it may prescribe, Issuer shall provide for the
registration of the Notes and the registration of transfers of the Notes. Issuer
shall initially be the note registrar (in such capacity, the “Note Registrar”)
for the purpose of registering the Notes and transfers of Notes as herein
provided and may appoint a successor to itself, subject to the last sentence of
this Section 27(a). Upon any resignation of any Note Registrar, Issuer shall
promptly appoint a successor or, if it elects not to make such an appointment,
assume the duties of the Note Registrar. If a person other than Issuer is
appointed as Note Registrar, Issuer will give Purchaser prompt written notice of
the appointment of such Note Registrar and of the location, and any change in
the location of the Note Register.
          (b)     Upon surrender for registration of transfer of any certificate
representing any Note at an office or agency of Issuer where the principal of
the Notes is payable, Issuer shall execute, and the relevant Noteholder shall
obtain from Issuer, in the name of the designated transferee or transferees, one
or more new certificates of a like aggregate principal amount.
          (c)     At the option of a Noteholder, certificates with respect to
any Notes may be exchanged for other certificates of a like aggregate principal
amount upon surrender of the certificates to be exchanged at the office or
agency of Issuer where the principal of the Notes
are payable.

41



--------------------------------------------------------------------------------



 



          (d)     All Notes issued upon any registration of transfer or exchange
of Notes shall be the valid obligations of Issuer, evidencing the same debt, and
entitled to the same benefits under this Agreement, as the Notes surrendered
upon such registration of transfer or exchange.
          (e)     No service charge shall be made by Issuer for any registration
of transfer or exchange of any Note, but Issuer may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes.
          (f)     Subject to Section 9, the Notes shall be freely transferable
at any time without the consent of Issuer to any Person that (i) makes the
representations and warranties set forth in Sections 7(f), (g) and (h) as of the
date of the relevant transfer, (ii) agrees to the be bound by the covenants set
forth in Section 9 and (iii) becomes the Noteholder of Notes with an aggregate
Initial Principal Amount of 10% or more of the aggregate Initial Principal
Amount of all Notes outstanding at the time of such transfer; provided that the
Notes shall not be transferable prior to the payment by Purchaser of the Daily
Funding Amount for the Funding Date corresponding to the last Exchange Business
Day in the Reference Period.
          SECTION 28.   Mutilated, Destroyed, Lost or Stolen Notes.   (a) If
(i) any mutilated Note is surrendered to Issuer, or Issuer receives evidence to
its satisfaction of the destruction, loss or theft of any Note, and (ii) there
is delivered to Issuer such security or indemnity as may be reasonably required
by it to hold Issuer harmless, then, in the absence of notice to Issuer or the
Note Registrar that such Note has been acquired by a bona fide purchaser, Issuer
shall execute and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note of a like aggregate principal
amount; provided, however, that if Notes represented by any such destroyed, lost
or stolen certificate, but not a mutilated certificate, shall have become or
within seven days shall be due and payable, instead of issuing a replacement
certificate, Issuer may pay to the holder of such destroyed, lost or stolen Note
the amount due when so due or payable without
surrender thereof.
          (b)     Any duplicate Note issued pursuant to this Section 28 in
replacement for any mutilated, destroyed, lost or stolen Note shall constitute
an original additional contractual obligation of Issuer, whether or not the
mutilated, destroyed, lost or stolen Note shall be found at any time or be
enforced by any person, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.
          SECTION 29 .   Successors and Assigns.   This Agreement and any Note
issued hereunder shall inure to the benefit of, and be binding upon, Issuer and
Purchaser and their respective successors and assigns (including without
limitation any Noteholder).

42



--------------------------------------------------------------------------------



 



Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any other person, firm or corporation any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
herein contained.
          SECTION 30.   Notices.   All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication. Notices to
Purchaser shall be given to it at:
Credit Suisse International
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
 
With a copy to:
 
Credit Suisse Securities (USA) LLC
1 Madison Avenue, 3rd Floor
New York, New York 10010
 
For payments and deliveries:
 
Attn:     Ricardo Harewood
Telephone No.: (212) 538-9810
Facsimile No.: (212) 325-8175
 
For all other communications:
 
Attn:     Carlos Moscoso / Debra Tageldein
Telephone No.: 212-538-4437 / 212-538-8297 / 212-325-5119
Facsimile No.: (212) 325-8173
Notices to Issuer shall be given to it at:
CT Corporation System
1209 Orange Street
Wilmington, Delaware
 
With a copy to:
 
NRG Energy, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: General Counsel
Fax: (609) 524-4589

43



--------------------------------------------------------------------------------



 



          SECTION 31.   Counterparts.   This Agreement may be signed in
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
          SECTION 32.   Governing Law; Jurisdiction.   (a) THIS AGREEMENT AND
THE PRICING CONFIRMATION HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF PROVIDED THAT AS TO ANY ITEMS OF COLLATERAL
LOCATED IN ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK, PURCHASER SHALL
HAVE, IN ADDITION TO ANY RIGHTS UNDER THE LAWS OF THE STATE OF NEW YORK, ALL OF
THE RIGHTS TO WHICH A SECURED PARTY IS ENTITLED UNDER THE LAWS OF SUCH OTHER
JURISDICTION. THE PARTIES HERETO HEREBY AGREE THAT THE CUSTODIAN’S JURISDICTION,
WITHIN THE MEANING OF SECTION 8-110(e) OF THE UCC, INSOFAR AS IT ACTS AS A
SECURITIES INTERMEDIARY HEREUNDER OR IN RESPECT HEREOF, IS THE STATE OF NEW
YORK.
          (b)     The parties hereto irrevocably and unconditionally submit, for
themselves and their property, to the nonexclusive jurisdiction of the Federal
and state courts located in the Borough of Manhattan, in the City of New York in
any suit or proceedings arising out of or relating to this Agreement, the
transactions contemplated hereby, or for the recognition or enforcement of any
judgment. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that Purchaser may otherwise have to bring any
action or proceeding relating to this Agreement against Issuer or its properties
in the courts of any jurisdiction.
          (c)     Issuer irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in Section 32(b).
Each party hereto irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of any such suit, action
or proceeding in any such court.
          SECTION 33.   Calculation Agent.   All calculations and determinations
hereunder shall be made by the Calculation Agent. The Calculation Agent shall
make all calculations and determinations hereunder in good faith and in a
commercially reasonable manner. All calculations and determinations of the
Calculation Agent so made shall be binding on the parties in the absence of
manifest error.

44



--------------------------------------------------------------------------------



 



          SECTION 34.   Integration; Amendments and Waivers.   (a) Except as
provided herein, this Agreement and the Notes constitute the complete agreement
between the parties with respect to the subject matter hereof and thereof,
supersede any previous agreement or understanding between them relating hereto
or thereto and may not be modified, altered or amended except as provided
therein.
          (b)     No amendment or waiver of any provision of this Agreement or
any Note, nor consent to any departure by Issuer therefrom, shall in any event
be effective unless the same shall be in writing and signed by Issuer and
Purchaser.
          SECTION 35.   No Waiver by Purchaser.   Purchaser’s failure, at any
time or times, to require strict performance by Issuer of any provision of this
Agreement or any Note shall not waive, affect or diminish any right of Purchaser
thereafter to demand strict compliance and performance herewith or therewith.
Any suspension or waiver by Purchaser of an Event of Default under this
Agreement shall not suspend, waive or affect any other default or event of
default by Issuer under this Agreement or any Note whether the same is prior or
subsequent thereto and whether of the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of Issuer
contained in this Agreement or any Note and no Event of Default under this
Agreement shall be deemed to have been suspended or waived by Purchaser unless
such suspension or waiver is by an instrument in writing signed by an officer of
Purchaser and directed to Issuer specifying such suspension or waiver.
          SECTION 36.   Waiver of Jury Trial.   The parties hereto waive all
right to trial by jury in any action or proceeding to enforce or defend any
rights under this Agreement or the Notes.
          SECTION 37.   Non-Confidentiality.   The parties hereby agree that
(i) Issuer and each of its employees, representatives, or other agents may
disclose to any persons the tax treatment and tax structure of the transactions
contemplated by the Transaction Documents and all materials of any kind,
including opinions or other tax analyses, provided by Purchaser and its
Affiliates to Issuer relating to such tax treatment and tax structure; provided
that the foregoing does not constitute an authorization to disclose the identity
of Purchaser or its Affiliates, agents or advisers, or, except to the extent
relating to such tax structure or tax treatment, any specific pricing terms or
commercial or financial information, and (ii) Purchaser does not assert any
claim of proprietary ownership in respect of any description contained herein or
therein relating to the use of any entities, plans or arrangements to give rise
to a particular United States federal income tax treatment for Issuer.
          SECTION 38.   Severability.   Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

45



--------------------------------------------------------------------------------



 



          SECTION 39. Agreements Regarding the Pricing Confirmation.
          (a)     This Agreement, as supplemented by the Pricing Confirmation,
is a “qualified financial contract”, as such term is defined in
Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (iii) the Pricing Confirmation constitutes a “confirmation in
writing sufficient to indicate that a contract has been made between the
parties” hereto, as set forth in Section 5-701(b)(3)(b) of the General
Obligations Law; and (iv) this Agreement constitutes a prior “written contract”
as set forth in Section 5-701(b)(1)(b) of the General Obligations Law, and each
party hereto intends and agrees to be bound by this Agreement, as supplemented
by the Pricing Confirmation.
          (b)     Issuer and Purchaser further agree and acknowledge that this
Agreement, as supplemented by the Pricing Confirmation, constitutes a contract
“for the sale or purchase of a security”, as set forth in Section 8-113 of the
Uniform Commercial Code of New York.
          SECTION 40.   Purchaser’s Market Activities.   (a) At any time
Purchaser remains a Noteholder, Purchaser and its Affiliates may buy or sell
shares of NRG Common Stock or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
its hedge position with respect to the Notes held by Purchaser.
          (b)     Purchaser and its Affiliates also may be active in the market
for shares of NRG Common Stock other than in connection with hedging activities
in relation to the Notes held by Purchaser.
          (c)     Purchaser shall make its own determination as to whether, when
or in what manner any hedging or market activities in NRG Common Stock shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the VWAP Price.
          (d)     Any market activities of Purchaser and its Affiliates with
respect to NRG Common Stock may affect the market price and volatility of NRG
Common Stock, as well as the VWAP Price, each in a manner that may be adverse to
Issuer.
          SECTION 41.   Securities Contract.   The parties hereto agree and
acknowledge that the Purchaser is a “stockbroker” and “financial participant”
within the meaning of Sections 101(53A), 101(53C) and 101(22A) of Title 11 of
the United States Code (the
“Bankruptcy Code”).

46



--------------------------------------------------------------------------------



 



The parties hereto further agree and acknowledge that (A) each of this Agreement
and the Note is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or thereunder or in connection herewith or therewith is a
“settlement payment” within the meaning of Sections 362 and 546 of the
Bankruptcy Code and any cash, securities or other property provided as
performance assurance, credit support or collateral with respect thereto is a
“margin payment” within the meaning of Sections 362 and 546 of the Bankruptcy
Code, (B) the rights given to the Purchaser hereunder and under the Note upon
the occurrence of an Event of Default constitute a “contractual right” to cause
the liquidation, termination or acceleration of, and to offset or net out
termination values or payment amounts and set off mutual debts and claims under
or in connection with, a “securities contract” as such terms are used in
Sections 555, 561, and 362(b)(6) of the Bankruptcy Code, and (C) the Purchaser
is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(o), 546(e), 555 and 561 of the Bankruptcy Code.
          SECTION 42. Matters Relating to Credit Suisse International and Credit
Suisse Securities (USA) LLC.
          (a)     Agent may assign or transfer any of its rights or duties
hereunder without the prior written consent of the other parties hereto to any
affiliate of Credit Suisse, so long as such affiliate is a broker-dealer
registered with the Securities and Exchange Commission.
          (b)     Agent shall act as “agent” for Purchaser and Issuer in
connection with the transaction contemplated by this Agreement.
          (c)     Agent will furnish to Issuer upon written request a statement
as to the source and amount of any remuneration received or to be received by
Agent in connection herewith.
          (d)     Agent has no obligation hereunder, by guaranty, endorsement or
otherwise, with respect to performance of Purchaser’s obligations hereunder or
under the any Transaction Document.
          (e)     Purchaser is an “OTC derivatives dealer” as such term is
defined in the Exchange Act and is an affiliate of Agent.
          (f)     Purchaser is not a member of the Securities Investor
Protection Corporation.
          SECTION 43.   Survival.   The representations and warranties of Issuer
and Purchaser in this Agreement shall survive the execution, delivery and
acceptance hereof by the parties hereto and the closing of the transactions
described herein or related hereto.

47



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first written above.

                  ISSUER:    
 
           
 
                NRG COMMON STOCK FINANCE I LLC    
 
           
 
           
 
  By:   /s/  Clint Freeland    
 
           
 
  Name:     Clint Freeland    
 
  Title:     VP & Treasurer    
 
           
 
                PURCHASER:    
 
           
 
                CREDIT SUISSE INTERNATIONAL    
 
           
 
           
 
  By:   /s/  Laura Muir    
 
           
 
  Name:     Laura Muir    
 
  Title:     Authorized Signatory    
 
           
 
           
 
  By:   /s/  Christian Bettley    
 
           
 
  Name:     Christian Bettley    
 
  Title:     Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                CREDIT SUISSE SECURITIES (USA)    
 
  LLC        
 
           
 
           
 
  By:   /s/  Augustine Vargetto    
 
           
 
  Name:     Augustine Vargetto    
 
  Title:     Director, Complex Product Support    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF NOTE]
PROMISSORY NOTE
OF
NRG COMMON STOCK FINANCE I LLC

     
Note No.     
  Issue Date:                          , 200     

FACE OF NOTE
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF CREDIT SUISSE
INTERNATIONAL, TO NRG COMMON STOCK FINANCE I LLC (THE “ISSUER”) OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CREDIT SUISSE INTERNATIONAL OR IN SUCH OTHER NAME AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF CREDIT SUISSE INTERNATIONAL, ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL IN AS MUCH AS THE REGISTERED OWNER HEREOF, CREDIT SUISSE INTERNATIONAL
HAS AN INTEREST HEREIN.
IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS NOTE WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH
REGISTRAR AND TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT TRANSFER
COMPLIES WITH THE FOREGOING RESTRICTIONS.
THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
THIS NOTE MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE),
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
(III) TO THE ISSUER, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER
OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

A-1



--------------------------------------------------------------------------------



 



TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE NOTE PURCHASE AGREEMENT REFERRED TO BELOW.

A-2



--------------------------------------------------------------------------------



 



          FOR VALUE RECEIVED, NRG Common Stock Finance I LLC, a Delaware limited
liability company (the “Issuer”), hereby promises to pay and deliver to the
order of                      or registered assigns (the “Noteholder”), such
amounts on such dates specified in that certain Note Purchase Agreement dated as
of August 4, 2006 among the Issuer, Credit Suisse International and Credit
Suisse Securities (USA) LLC, as agent (the “Note Purchase Agreement”).
          If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rate set forth in the Note Purchase Agreement.
          This Note is one of the Notes issued under the Note Purchase Agreement
and is entitled to the benefits thereof. This Note is secured by Collateral
pursuant to the terms of the Note Purchase Agreement, as amended from time to
time.
          Upon the occurrence of one or more of the Events of Default specified
in the Note Purchase Agreement, the Termination Amount and all other amounts
then remaining unpaid on this Note shall become, may be declared to be,
immediately due and payable all as provided in the Note Purchase Agreement.
          The Issuer, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note. This Note shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the conflict of laws provisions thereof.

                  By:           Name:           Title:      

A-3



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF PRICING CONFIRMATION
in respect of the
NOTE PURCHASE AGREEMENT
among
NRG COMMON STOCK FINANCE I LLC,
CREDIT SUISSE INTERNATIONAL
and
CREDIT SUISSE SECURITIES (USA) LLC
(Ref: [          ])
This Pricing Confirmation (this “Pricing Confirmation”) supplements, forms part
of and is subject to, the Note Purchase Agreement dated as of August 4, 2006
(the “Agreement”) among NRG Common Stock Finance I LLC, Credit Suisse
International and Credit Suisse Securities (USA) LLC, as agent. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.
The final pricing terms of the Transaction are as follows:

     
Reference Price:
  USD[                    ]
 
   
Threshold Price:
  USD[                    ]
 
   
Aggregate Number of Underlying Shares:
  [                    ]
 
   
Initial Valuation Date:
  [                    ]

          Funding   Daily Date   Funding Amount
 
       
 
  $            
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       
 
  $    
 
       

Confirmed as of the date first written above:
Acknowledged and Confirmed:

B-1



--------------------------------------------------------------------------------



 



          PURCHASER:    
 
        CREDIT SUISSE INTERNATIONAL    
 
       
 
       
By:
       
 
       
Name:
       
Title:
       
 
       
 
       
By:
       
 
       
Name:
       
Title:
       
 
       
 
        ISSUER:    
 
        NRG COMMON STOCK FINANCE I LLC    
 
       
 
       
By:
       
 
       
Name:
       
Title:
       
 
       
 
        AGENT:    
 
        CREDIT SUISSE SECURITIES (USA) LLC    
 
       
 
       
By:
       
 
       
Name:
       
Title:
       

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

C-1